DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the amendments and response dated 8/20/2021. Claims 51-55, 57-61, 63-67, and 69-71 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 10/08/2021, with respect to the obviousness-type double patenting rejections of claims 1-20 have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the applicant has filed a Terminal Disclaimer to obviate the rejections.


Allowable Subject Matter
3.    Claims 1-20, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Surti et al. (US 9912957) discloses a general-purpose graphics processor (100, fig. 1) comprising: a hardware graphics rendering pipeline (112/101, fig. 1) configured to perform multisample antialiasing, the hardware graphics rendering pipeline including pixel processing logic (224, fig. 2A) to determine color data 
However, Surti fails to teach: generate a compressed subset of a set of color values including distinct color values for a pixel; interleave the compressed subset of the set of color values for the pixel into a memory plane; and apply lossless compression to the set of color values within the memory plane.
These features, in combination, distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
11/23/2021